UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4957
DEBRA LYNN MORRIS,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-02-128)

                      Submitted: June 10, 2003

                      Decided: June 27, 2003

Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MORRIS
                             OPINION

PER CURIAM:

   Debra Lynn Morris appeals her convictions and sentence of 200
months’ imprisonment for conspiracy to distribute oxycodone and
methadone, in violation of 21 U.S.C. § 846 (2000), possessing ammu-
nition after having been convicted of an offense punishable by impris-
onment for more than one year, in violation of 18 U.S.C.
§§ 922(g)(1), 924(a)(2) (2000), and threatening and attempting to
cause bodily injury in retaliation for providing a law enforcement
officer information relating to the commission of a federal offense, in
violation of 18 U.S.C. § 1513(b)(2) (2000). Morris’s attorney has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
arguing the district court erred in conducting Morris’s Fed. R. Crim.
P. 11 guilty plea hearing and by departing upward in sentencing her,
but stating that, in his view, there were no meritorious issues for
appeal. Morris has submitted a pro se supplemental brief challenging
the district court’s finding of drug quantity and its upward departure
at sentencing. Morris has also moved to substitute counsel. Finding
no reversible error, we affirm.

   Morris contends the district court failed to comply with Fed. R.
Crim. P. 11 in accepting her guilty plea. Allegations of Rule 11 viola-
tions are reviewed for plain error when, as here, there was no objec-
tion in the district court. United States v. Vonn, 535 U.S. 55, 122 S.
Ct. 1043, 1046 (2002). We have reviewed Morris’s Rule 11 proceed-
ings and find no such error.

   Morris next contends the district court did not make adequate find-
ings in departing from a Criminal History Category III to a Criminal
History Category VI. Under U.S. Sentencing Guidelines Manual
§ 4A1.3, p.s. (2001), a sentencing court may depart upward from the
otherwise applicable guidelines range when the defendant’s criminal
history category significantly under-represents her past criminal his-
tory or the likelihood that she will commit future crimes. The district
court must conduct an incremental level-by-level analysis in deter-
mining which criminal history category was appropriate. See United
States v. Harrison, 58 F.3d 115, 118 (4th Cir. 1995). We review the
district court’s ultimate decision to depart upward from the applicable
                       UNITED STATES v. MORRIS                          3
guideline range for an abuse of discretion. United States v. Rybicki,
96 F.3d 754, 758 (4th Cir. 1996). We conclude the district court did
not abuse its discretion in imposing an upward departure and its stated
findings were sufficient to support a departure from Criminal History
Category III to Criminal History Category VI.

   In her pro se supplemental brief, Morris disputes the district court’s
determination of drug weight. Morris contends the district court erred
by allowing a federal agent to introduce hearsay testimony regarding
Morris’s drug transactions. The district court may consider reliable
hearsay testimony at sentencing and hearsay testimony may provide
sufficient evidence to support a district court’s finding of drug quan-
tity. See United States v. Uwaeme, 975 F.2d 1016, 1019 (4th Cir.
1992); United States v. Roberts, 881 F.2d 95, 106 (4th Cir. 1989).
While Morris argues the district court erred in determining the drug
quantity attributable to her, the district court explicitly found informa-
tion presented by the Government and the presentence report as to
drug quantity credible. Because the district court’s calculation of drug
quantity finds support in the record, it was not clearly erroneous. See
United States v. Williams, 152 F.3d 294, 300-01 (4th Cir. 1998) (stat-
ing standard). To the extent Morris attempts to make a claim under
Apprendi v. New Jersey, 530 U.S. 466 (2000), Morris’s sentence does
not exceed the statutory maximum for convictions in which drug
quantity was not alleged. Therefore this claim fails. See United States
v. Kinter, 235 F.3d 192, 199-202 (4th Cir. 2000). Lastly, we find
Morris’s claims of ineffective assistance of counsel are not cognizable
on appeal. See United States v. King, 119 F.3d 290, 295 (4th Cir.
1997).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Mor-
ris’s convictions and sentence. We deny Morris’s motion to substitute
counsel. This court requires that counsel inform his client, in writing,
of her right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
4                     UNITED STATES v. MORRIS
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED